t c memo united_states tax_court scott r wilson and christine r yano petitioners v commissioner of internal revenue respondent docket no filed date paul j sulla jr for petitioners jonathan jiro ono and peter r hochman for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure for and respectively with regard to the jointly filed federal_income_tax returns of scott r wilson petitioner and christine r yano the issue for decision is whether losses claimed in and with respect to petitioner’s micro-utility activity are limited by the passive_activity_loss rules of sec_469 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petition was filed petitioners resided in hawaii petitioner is a self-employed architect after conducting research on photovoltaic systems and the possibility of using solar-generated electricity to meet a portion of petitioners’ electricity needs petitioner met with a representative of hawaii environmental holdings d b a mercury solar mercury solar to learn about its solar equipment one of mercury solar’s purchase programs the program is marketed as a zero net free program through this program mercury solar encourages buyers to purchase one system for personal_use and at least one other for investment purposes investment system the purchase is at least partially financed through one or more loans mercury solar installs the investment system at the residence of a ratepayer who pays a set monthly fee for a number of years to the equipment owner to purchase the solar_energy produced by the investment system a ratepayer is not an owner or purchaser of the equipment under mercury solar’s program the equipment owner contracts with another company the power change co llc pcc to collect the ratepayer’s monthly payments on behalf of the equipment owner from these collections pcc makes the equipment owner’s loan and state excise_tax payments and at the end of the year reports the annual income to the equipment owner mercury solar’s sales literature explains that the equipment owner is responsible for paying income_tax and state excise_tax on the ratepayer income and that the income should be reported using a schedule c profit or loss from business mercury solar suggests that the equipment owner will qualify for certain tax deductions and credits and extends a tax_credit guarantee to the equipment owner so long as he or she has a federal or state tax_liability a referral fee is paid_by mercury solar to the equipment owner if he or she refers others who listen to a sales presentation and or purchase equipment mercury solar represents to the prospective equipment owner that the purchase is potentially free through this combination of loans tax refunds resulting from credits and deductions and referral and ratepayer payments in date petitioner bought two photovoltaic systems along with a solar water heating system from mercury solar mercury solar installed one of the photovoltaic systems at petitioners’ residence the investment system consisting of a photovoltaic system and a connected solar water heating system was installed by mercury solar at the residence of petitioner’s only ratepayer who is also petitioner’s father-in-law petitioner agreed to have pcc collect the ratepayer’s monthly payments maintain payment records and make petitioner’s loan and state excise_tax payments petitioner yano did not participate in the micro-utility activity and the activity had no employees petitioner visited his ratepayer’s residence at least monthly to inspect the solar equipment and consult with the ratepayer about the solar service during these inspections petitioner checked the solar roof panels and the inverter which are components of the photovoltaic system petitioner tried to find other ratepayers but was not successful he did not refer any sales leads to mercury solar on their and joint income_tax returns petitioners claimed net losses in connection with the micro-utility activity of dollar_figure and dollar_figure respectively respondent disallowed the losses as passive_activity_losses under sec_469 opinion respondent argues that petitioner’s micro-utility losses are disallowed because the losses stem either from an activity in which petitioner did not materially participate or from a rental_activity which is a presumptively passive_activity petitioner counters that his micro-utility business is not a passive rental_activity and that he materially participated in its operations losses from a passive_activity are generally allowed for the year they are sustained only to the extent of passive_activity income sec_469 d in general a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer materially participates in an activity when he or she is involved on a regular continuous and substantial basis sec_469 participation generally means all work done in connection with an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs a taxpayer can establish material_participation by satisfying any one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see miller v commissioner tcmemo_2011_219 bailey v commissioner tcmemo_2001_296 of these petitioner asserts that the three following tests are most relevant to this case the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year to satisfy the material_participation test under paragraph a a taxpayer must participate in an activity for more than hours during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date generally petitioners bear the burden_of_proof see rule a 503_us_79 512_f2d_882 9th cir aff’g tcmemo_1972_133 this burden may shift to respondent if petitioners introduce credible_evidence with respect to any relevant factual issue and to meet other conditions including maintaining required records see sec_7491 petitioners have not proven or presented adequate evidence to shift the burden_of_proof that any of the material_participation tests they rely upon are satisfied petitioner argues that as the sole owner of the micro-utility activity he performed all tasks functions and services of and for the business including management with the exception of sending invoices to and collecting payments from his ratepayer however because individuals with pcc collected payments maintained records regarding the income and made petitioner’s loan and state excise_tax payments and individuals with mercury solar1 installed the equipment at his ratepayer’s home petitioner’s participation did not constitute substantially_all of the participation of any individual in the micro-utility activity petitioners also have failed to prove that petitioner participated in the micro- utility activity for more than hours during each of the years in issue a taxpayer can prove participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date reasonable means may 1for other cases involving activities of mercury solar see sparkman v commissioner tcmemo_2009_308 sparkman v commissioner tcmemo_2005_136 aff’d 509_f3d_1149 9th cir hvidding v commissioner tcmemo_2003_151 richter v commissioner tcmemo_2002_90 and sparkman v united_states wl d haw date include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id petitioner maintained no business records such as appointment books calendars or logs his testimony was based solely on his recollections and was completely lacking in detail with respect to dates and time spent performing specific tasks while the regulations permit some flexibility regarding the records required to prove material_participation they do not allow this type of postevent ballpark guesstimate and we are not bound to accept the unverified undocumented testimony of taxpayers see estate of stangeland v commissioner tcmemo_2010_185 shaw v commissioner tcmemo_2002_35 scheiner v commissioner tcmemo_1996_554 in addition petitioner’s testimony concerning his participation was inconsistent at best at one point petitioner testified that he spent approximately hours each month at his ratepayer’s home inspecting the solar equipment and talking to the ratepayer about the solar_energy service later petitioner described his inspections as cursory and admitted that he sometimes combined the inspections with social visits with his in-laws even if petitioner’s testimony had not been inconsistent however the number of hours of participation he initially claimed appears excessive in relation to the tasks described furthermore petitioner has not established that his participation was not less than that of individuals associated with pcc or mercury solar we conclude that petitioner did not materially participate in the micro-utility activity during the years in issue and that his micro-utility business was a passive_activity under sec_469 petitioners’ losses reported for and with respect to the micro-utility activity are subject_to the passive loss limitations imposed by sec_469 and are disallowed thus we need not address whether petitioner’s micro-utility activity constitutes a passive rental_activity see sec_469 we have considered the arguments of the parties not specifically addressed in this opinion they are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
